Memorandum: Family Court properly found respondent-petitioner (father) in contempt of court based upon his willful violation of a prior order directing the return of the parties’ son to the custody of petitioner-respondent (mother). “A careful review of the evidence, both direct and circumstantial, fully supports [the court’s finding that the father willfully] violated a clear and unequivocal mandate of the court” (Labanowski v Labanowski, 4 AD3d 690, 694 [2004]). The evidence establishes that the father was aware of the terms of the prior order and, in *1256the court’s words, “he put in motion the events which resulted in the child being removed from [the mother’s] home and placed in [the father’s] home” (see Matter of Daniels v Guntert, 256 AD2d 940, 942 [1998]). We reject the father’s further contention that the court erred in conducting a confidential interview with the parties’ daughter (see generally Matter of Lincoln v Lincoln, 24 NY2d 270, 272 [1969]) and, in any event, there is no indication that the court relied on that interview in rendering its decision herein (see Matter of Bernelle P., 45 NY2d 937, 938 [1978]). Present — Centra, J.P, Fahey, Peradotto, Garni and Sconiers, JJ.